                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                       DOCKET NO. 3:16-CR-00100-MOC-DSC

UNITED STATES OF AMERICA,              )
                                       )
            vs.                        )
                                       )                           ORDER
SHANNA JEAN BRANDON,                   )
                                       )
                  Defendant.           )
_______________________________________)

       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

Release, brought under 18 U.S.C. § 3582(c)(1)(A). See Doc. No. 133. The Court previously

denied Defendant’s requests for compassionate release and for reconsideration of compassionate

release because she “failed to provide the Bureau with thirty days to evaluate her compassionate

release request before seeking relief from this Court.” Doc. Nos. 126 at 1, 130 at 1. Now, she

asserts she has complied with that exhaustion requirement. See Doc. No. 133 at 2–3.

       Having reviewed Defendant’s motions, the Court finds that a response from the

Government is needed to fully consider their merits. Now, the Court enters the following Order.


                                           ORDER

       IT IS, THEREFORE, ORDERED that the Government SHALL RESPOND to

Defendant’s Motions for Compassionate Release within seven days of the entry of this Order.

                                            Signed: July 6, 2020




     Case 3:16-cr-00100-MOC-DSC Document 136 Filed 07/07/20 Page 1 of 1
